 170DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner restrain or coerce employees or applicantsin the exercise of the rights guaranteed in Section 7 of the Act, except in themanner permitted by Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.THE INTERNATIONAL ALLIANCE OF THEATRICAL STAGEHAND EM-PLOYEES AND MOVING PICTURE OPERATORS OF THE UNITEDSTATES AND CANADA,LOCAL 642,Labor Organization.Dated-------------------By-------------------------------------------(Representative.)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 614 NationalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No. Market4-6151.APPENDIX BNOTICE TO ALL EMPLOYEES AND APPLICANTSPursuant to the Recommended Order of a Trial Examiner of- the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT maintain or enforce any exclusive agreement, understanding,arrangement, or practice which conditions the hiring of permanent employeesupon their membership in the Union. and their union seniority, and which affordspreference for temporary employment with our company to union members overnonunion members.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees or applicants for employment in the exercise of the rights guaranteed inSection 7 of the Act.All our employees are free to become or remain, or to refrain from becoming or-remaining, members of the Union, except to the extent that this right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.SKOURASTHEATERS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,:andmust not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regiohal Office, 614 NationalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No. Market4-6151.Niskayuna Consumers Cooperative,Inc.andAmalgamated MeatCutters,.ButcherWorkmen and Affiliated Crafts of NorthAmerica, District UnionLocalNo. 1, AFL-CIO.Case No. 3-CA-2437.October 1$,1965DECISION AND ORDEROn April 20, 1965, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondent had155 NLRB No. 23. NISKAYUNA CONSUMERS COOPERATIVE, INC.171engaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner's,Decision and a supporting brief.The General Counsel filed a motionto strike the Respondent's exceptions, to which the Respondent filedan affidavit in answer and opposition thereto.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief,' the motion to strikeand answer thereto,2 and the entire record in this case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board adopted the Trial Examiner's Recommended Order.]1 Respondent's request for oral argument is hereby denied as the record, the exceptions,and the brief adequately present the issues and the positions of the parties.2 The General Counsel's motion to strike the Respondent's exceptions is hereby denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on September 2, 1964, by Amalgamated Meat Cutters, ButcherWorkmen and Affiliated Crafts of North America, District Union Local No. 1,AFL-CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board,by the Regional Director for Region 3 (Buffalo, New York), issued hiscomplaint, dated November 2, 1964, against Niskayuna Consumers Cooperative, Inc.,hereincalled the Respondent.With respect to the unfair labor practices, the com-plaint alleges,in substance,that: (1) At all time material herein, the Union wasdesignatedas collective-bargaining representative by a majority of the employees ina specified appropriateunit;(2) on and after August 17, 1964, Respondent, uponthe Union's request,refused to recognize and bargain with the Union as the exclu-sive bargainingrepresentative of the employees in said appropriate unit; (3) Respond-ent, throughits agents, engagedin specified conduct constituting interference, restraint,and coercion;and (4) by the foregoing conduct, Respondent engaged in unfair laborpracticeswithin themeaning ofSection 8(a)(1) and (5) and Section 2(6) and (7)of theNational LaborRelationsAct, herein called the Act. In its duly filed answer,as amendedat the hearing, Respondent admits the appropriateness of the unitdesignated in thecomplaint, denies that the Union was designated by a majority ofthe employeesin said unit,and denies generally all unfair labor practice allegations.Pursuant to notice,a hearing was held before Trial Examiner Louis Libbin atSchenectady, New York, on January 13 and 14, 1965. All parties were representedat and participated in the hearing, and were given full opportunity to be heard, toexamine and cross-examine witnesses,to introduce relevant evidence, and to filebriefs.On March 15, 1965, the General Counsel and Respondent filed briefs, whichI have fullyconsidered.For thereasonshereinafter stated, I find that Respondentviolated Section 8 (a) (1) and(5) of the Act. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record 1 in the case, and from my observation of the witnesses, I-make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondentNiskayuna Consumers Cooperative, Inc., a New York corporation,maintainsa storein Schenectady, New York, where it is engaged in the retail saleand distributionof foodstuff and other products.During the 12 months precedingthe issuanceof the complaint, Respondent sold and distributed products of a grossvalue exceeding$500,000; during the same period, Respondent received at its storegoods, valued in excess of$50,000, directly from points located in States outsidethe Stateof New York.Upon the above admitted facts, I find, as Respondent concedes, that Respondent isengaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDI find, as the complaint alleges and Respondent admits, that Amalgamated MeatCutters, Butcher Workmen and Affiliated Crafts of North America, District UnionLocal No. 1, AFL-CIO, is a labor organization within the meaning of Section 2(5),of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesSelf-organization among Respondent's employees commenced sometimes in July1964.By August 15, the Union had received authorization cards signed by amajority of the employees in the appropriate unit.On August 17 and on severaloccasionsthereafter the Respondent refused, upon the Union's request, to recognizeand bargain with the Union as the exclusive representative of the employees in 'theappropriate unit on the basis of the card designations.On September 2, the Unionfiled the charge in the instant case.The principal issues litigated in this proceeding are: (1) whether on and afterAugust 17 Respondent engaged in acts of interference, restraint, and coercion violativeof Section 8(a)(1) of the Act, including (a) interrogation, (b) creating the impres-sionof surveillance, (c) issuing discriminatory instructions to employees, (d)encouraging, condoning, and ratifying antiunion petitions and demonstrations, and(e) threats of its attorney to a union official; (2) whether the signed authorizationcards constituted valid designations of the Union so as to constitute the Union ashaving been designated by a majority of the employees in the appropriate unit astheir collective-bargaining representative; and (3) whether Respondent's refusal torecognize and bargain with the Union was based on a good-faith doubt of theUnion's majority status.As in most cases, these issues also involve important cred-ibilityresolutions.B. The relevant facts 21.Self-organization among Respondent's employeesSometime in July 1964 Arthur Askew, a meatcutter employed by Respondent,telephoned to Marvin Pizzo, business representative of the Union, and informedPizzo that Respondent's employees were dissatisfied with their working conditionsand wanted a union to represent them. Pursuant to an appointment made at thattime, Pizzo and one is his coworkers, Fisher met with Askew and a fellow employeeand discussed the procedure for organizing.Pizzo explained that if a majority ofthe employees wouldsignunion authorization cards, he would present the cards toRespondent and ask for recognition. Pizzo gave Askew a number of union author-ization cards.Thereafter, Arthur Askew distributed the union authorization cards to Respond-ent's employees and himself solicited some employee signatures.Other employeesi On March 15, 1965, Respondent and the General Counsel, respectively, filed separatemotions to correct the typewritten transcript of testimony in designated specific respects.No objections have been filed to the granting of these motions.Accordingly, I herebygrant both motions and make the documents part of the record in this proceedingBothmotions have been placedin the official exhibit folder as Trial Examiner's ExhibitsNos. 1 and 2.nless otherwiseIndicated,the findingsin this sectionare based on evidence andcredited testimony which is eitheradmittedor undenied. NISKAYUNA CONSUMERS COOPERATIVE, INC.173were solicited by employees to whom Askew had given authorization cards for thepurpose of soliciting fellow employees.By Saturday,August 15, Askew had returnedthe last group of signed cards to Pizzo.At that time Pizzo decided that he alreadyhad signed authorization cards from a majority of the employees.Pizzo at that timeinformed Askew that the following Monday he would approach whoever was incharge of Respondent's store to seek recognition.2.Manager Hedlund's conduct in response to Pizzo's request for recognitionAbout 3 p.m. on Monday, August 17, Pizzo, accompanied by Fisher, went toRespondent's store.After ascertaining who the store manager was,they went up toStore Manager Hedlund. Pizzo introduced himself and Fisher; Hedlund then identi-fied himself as the store manager. Pizzo then stated that he was there representinga majority of the store employees and would like to negotiate a union contract.WhenHedlund replied that he did not believe the Union represented a majority of theemployees,Pizzo presented him with the 16 union authorization cards which had beensigned by Respondent's employees and which were introduced in evidence in theinstant hearing.Hedlund went through the stack of cards from top to bottom, passingeach card from one hand to the other and remarking at intervals,"They stabbed mein the back."After finishing,Hedlund went through the stack of cards a second timeat a slower pace and counting them in the process.He pulled out one card whichhe put on top of the pile and, after concluding his count, stated, "You have themajority, but we don'twant a union here."Hedlund then started to walk toward.themeatroom in the back of the store, exclaiming,"I know who the instigator andtroublemaker is here."Pizzo then reached out and took back the authorizationcards.He saw that Hedlund had placed the card of Arthur Askew on top of pile .3Pizzo and Fisher followed Hedlund into the meatroom.There,in the presence ofemployees working in the area,Hedlund accused Askew of being the instigator ofthe Union and bringing the Union into the store,stated that he knew Askew hadsigned a union card because he(Hedlund)saw the card,and announced that "Wes The findings in this paragraph are based on the credited testimony of Pizzo andFisher, both of whom impressed me as being honest and sincere witnesses. Pizzo inparticular was a most impressive witness who testified in a straightforward,assured,and convincing manner which inspired confidence in the veracity of his testimony.Hedlund admitted that Pizzo said, "We have the majority of the employees signed up"and that he would like to discuss the matter in Hedlund's office,and that Pizzo presentedHedlund with a stack of cards.He testified that he only leafed through two or threecards by moving them 2 inches apart with one card on top of another and that theywere not the same cards as those introduced into evidence by the General Counsel.Headmitted that the height of the pile of cards presented to him by Pizzo was the same asthe height of the pile of 16 cards introduced in evidence by the General Counsel.At onepoint, he testified that he did not know if there was any printing on the cards because hedid not look at them too closely ; at another point,he testified that he noticed greenprinting on the cards but did not know what the printing said because he did not readthe cards;at still another point, he testified that he did not see Arthur Askew's name on=any card ; at another point,he testified that he could not"recall" whether Askew's namewas on any of the cards because he"didn't notice the names" ;and at still another point,he testified that the cards which he looked at bore the names of persons employed inRespondent's store.He testified that he did not count the cards,yet admitted denying toPizzo that he had 90 percent signed up.He also denied telling Pizzo that he did notbelieve the Union represented a majority.However, he did not deny stating that "Theystabbed me in the back,"as he looked at the cards;nor did he deny stating,"I knowwho the instigator or troublemaker is here," as he admittedly started for the meat de-partment to speak to someone there.On the other hand, he admitted that he had beeninformed 3 or 4 days earlier by two employees that Arthur Askew was organizing forthe Union and that he later accused him of being the instigator.James Itnowlson,a salesman who sells merchandise to Respondent, testified that when-Pizzo first approached Hedlund, Pizzo stated that he wanted to negotiate a contract.He further testified that he(Knowlson)then moved off 10 to 20 feet away,and fromthat distance saw Hedlund going through two or three cards "from top to bottom" but-did not hear the rest of the conversation.Hedlund was a most unimpressive witness who at times disclosed a poor memory andwho testified in a manner which led me to believe that he was more concerned with givingtestimony which would be favorable to Respondent's case than to disclose the true factsas he knew them. Upon consideration of all the foregoing and the demeanor of the wit-nesses, I find that Hedlund is not a credible witness and I do not credit his testimony tothe extent that it conflicts with that of Pizzo and Fisher set forth in the text. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not want a union here."When Askew denied having anything to do with bringingthe Union in but admitted signing a union card, Hedlund retorted that he was dis-appointed in Askew and that it was just like getting a knife stuck in his back.Pizzo admonished Hedlund that he had no right to intimidate Askew and stated thatemployees had a right to join a union if they wished.Hedlund replied, "We wantno union here." 4Pizzo then stated to Hedlund, "If you will not sit down and discuss [a] contract,who can I speak to?" All three left the meatroom for another part of the store,with Pizzo repeating his request for someone who was willing to discuss the matterof negotiating a contract.Hedlund stopped at an extension telephone and admittedlywas unable to find the names of Respondent's president and vice president in thetelephone book.He then led Pizzo and Fisher to his office and instructed employeeVesta Sager to write out the names, addresses, and telephone numbers of Respond-ent's president and vice president.When Pizzo received this information, he andFisher left Respondent's premises.Hedlund then returned to the meatroom and, in the presence of three employees,admittedly told Askew that he knew Askew was the instigator of the Union.WhenAskew asked why Hedlund had singled him out when there were 22 or 23 otheremployees working in the store, Hedlund replied that he had proof that it wasAskew.Thereupon, Askew asked Hedlund to submit his proof.Hedlund thencalled in employee Vesta Sager and admittedly asked her if she would tell him"who organized for the Union." She replied that Askew had spoken to her abouttheUnion.Hedlund also admitted that 3 days earlier, Sager told him in hisoffice that "Art Askew had been actively organizing for the Union."3.Further requests and refusals for recognition and bargainingAfter leaving Respondent's premises on August 17, Pizzo and Fisher went toPizzo's home where Pizzo telephoned to Respondent's President Marshall.A womananswered and stated that Marshall had stepped out but would be back shortly andwould return his call.Pizzo identified himself as a representative of the Unionand left his name and telephone number.After waiting about 15 minutes withoutreceiving a return call, Pizzo calledWestern Union and dictated a telegram toMarshall.The telegram advised that a majority of Respondent's employees hadsigned union cards authorizing the Union to negotiate an agreement with Respond-ent, that Pizzo and Fisher had that afternoon presented to Hedlund, Respondent'sstoremanager, authorization cards signed by Respondent's employees, that Hedlundwent through the cards one by one and admitted that they constituted a majority,that "We are also willing to present said cards to you and have any disinterestedperson cross check said cards against your payroll records to date," and that Pizzowould be available for a meeting at Marshall's earliest convenience.The telegramconcluded with Pizzo's address and telephone number and a request for an immedi-ate reply.Pizzo never received a personal reply from Marshall.About August 20 Pizzo received a letter from William Eddy, who was Respond-ent's attorney at that time.The letter stated that Respondent instructed Eddy torequest the Union to file a petition for certification with the State Labor Board and thatRespondent did not wish to deal directly with the Union concerning the Union's proofofmajority.Upon receipt of this letter, Pizzo telephoned to Attorney Eddy,explained that he did not see why the Union should have to go through an electionwhen Mr. Hedlund had admitted that a majority of the employees had signed cards,and stated that the Union refused to go through an election in view of Hedlund'sconduct in undermining the Union's majority by interrogating and coercing anemployee in the presence of other employees.Eddy replied that he would speak tohis client, and obtained Pizzo's agreement not to take any further steps in the interim.On August 31 Pizzo was advised by Eddy that he no longer represented Respondentin this matter and that Respondent's new attorney was Sanford Rosenblum ofAlbany, New York.Either the same or the following day, Pizzo telephoned to Attorney Rosenblum,advised him that the Union had signed authorization cards from a majority ofRespondent's employees and that Hedlund had admitted the Union had a majority,and explained how Hedlund had conducted himself before employees on August 17.Pizzo also offered Rosenblum the opportunity to get a disinterested person to cross-check the signed cards against Respondent's payroll.Rosenblum replied that hewould ascertain from Respondent whether it would recognize the Union.f The findings in this paragraph are based on the credited testimony of Pizzo and Fisherand employees Askew and Cornell.For reasons previously indicated, I do not creditHedlund's testimony to the extent that it may be regarded as being in conflict with thefindings in the text. NISEAYUNA CONSUMERS COOPERATIVE, INC.175Within a few days, Rosenblum informed Pizzo that Respondent insisted on theUnion winning a National Labor Relations Board election before it would recognizeit.Pizzo remonstrated that he could see no reason for an election in view of thefact that Hedlund had gone through the cards and had admitted the Union's majorityand in view of Hedlund's conduct at the store.Rosenblum suggested that if Pizzofelt that Hedlund had hurt the Union's majority, Respondent would give the Unionall the time it needed to reestablish its majority before going to an election.Pizzorefused to accept this offer.4.Hedlund's instructions about employees talking to union organizersOn August 19 Union Representative Fisher was removed from Respondent's storeby the police, on Hedlund's complaint.The next day, employee Vesta Sager askedHedlund whether the employees could talk to union representatives who came in thestore.Hedlund stated that the employees could talk to "union people" only duringnonworking hours such as their breaks and lunch periods.This was the first timethat Respondent prescribed any rule for employee conduct with respect to talkingto union people.5.Antiunion petitions and demonstrationsAbout September 8 Theresa Diaz, employed by Respondent as a meatwrapper,was openly soliciting employee signatures at the store to a petition which stated, "Wethe undersigned do not want the Union at the Niskayuna Coop." 5 The petition con-tains the names of 20 employees and 2 admitted supervisors who were excluded fromthe unit because of their supervisory status by stipulation of the parties on the firstday of the instant hearing.6Diaz also made arrangements for herself and a groupof employees to receive television coverage by WRGB-TV news, outside the store,first on Thursday and then on Friday, September 10 and 11. She testified that ittook her about 8 or 10 days to secure all the signatures on her petition and that shesecured thefinal signature3 days before the television incident.Hedlund admittedthat it was common knowledgearoundthe store that the petition was being passed andthat he spoke to Diaz about the petition about 3 days before the appearance of thetelevision cameras.Diaz telephoned the localtelevision station,asking for news coverageon a demon-strationto be staged by herself and a group of Respondent's employees.This wasfirst scheduled for 4:30 p.m. on Thursday, September 10.On that day, Diaz wentto Hedlund shortly before 4 p.m. and told him that she "wanted to take the kids justfor a little while," without at thattimespecifying why or where she was going to takethese employees.Hedlund gave her the necessary permission. She then went aroundthe storeand told the employees to be ready at 4:30 p.m., if she wanted them. Theemployeesthen grouped together at the delicatessen department door in the store andwaited.Theyremainedthere at least 5 minutes, waiting for the WRGB-TV newscamerato appear.While they werewaiting,DelicatessenManager Fazzone tookcare of runningthe delicatessen department.Diaz left the employees grouped thereand went totelephoneWRGB. She ascertained that the television cameras wouldnot be there until the following day. She then went back and told the employeesto disperseand that she would talk to them the following day.The next day, Friday, September 11, there appeared in the Schenectady Gazette, amorning paperwhich is delivered to Respondent's store, a news article quotinginterviewsheld with Diaz, Hedlund, Rosenblum, and Pizzo concerning the respectivepositions of Respondent and the Union.Diaz is quoted as stating that she and about25 of Respondent's employees "don't want the Union and will go out and talk to thepickets at 4:30 p.m. during a 15 minute coffee break."Prior to 4:30 p.m. that Friday, when the television news cameras were scheduledto appear, Diaz told Hedlund that she would like to take most of the employeeswith her and asked that they all be permitted to take their coffee breaks at the sametime for that purpose.Hedlund granted the request.Diaz then went around to theemployees in the store and told them to assemble again at the delicatessen departmentdoor as on the preceeding day. In response to inquiries from some employees as towhether it would be all right to go out of the store that late in the afternoon, Diazreplied that "Art [Hedlund] said it was all right." She admitted giving this messageto all the employees whom she solicited for this demonstration.About 4:30 p.m. Diaz walked out of the store followed by approximately 17 ofRespondent's employees.Diaz made a speech, claiming that none of the employees5An earlier petition which she had instituted about August 19 was thrown away by herbecause it did not have too many names on it and had gotten dirty.9 These two supervisors are Delicatessen Manager Rita Fazzone and Meat DepartmentManager Charles Wallace. 176DECISIONSOF NATIONALLABOR RELATIONS BOARD'belonged tothe Union, and was to present the antiunion petition before the televisioncamera.Hedlund admitted that about 3 days earlier he talked to Diaz about "thepetition being presented in front of the television cameras."The employees remained outside the store for 15 minutesand thenreturned towork.Diaz remained outside for 20 minutes. In addition, some time was consumedin assemblingthe employees before going out at 4:30 p.m.Diaz specifically toldthe employees whom she solicited that the time consumed would have to count astheir break.At least one employee had already taken his break before participatingin the demonstration.Respondent permitted its employees to take a morning andan afternoon break, each limited to 10 minutes.Hedlund testified that Respondent'spolicy was to try to limit the afternoon breaks so that the employees "are finishedbefore the 4 o'clock rush comes into the store" and that "we try to eliminate thebreaks before the heavy business arrives."At the time of the antiunion demonstra-tion that Friday afternoon, the store admittedly was very busy.During that period,as well as onthe preceding afternoon, Hedlund and Respondent's accountant, LeonReynolds,assumedwork stations, therebyreleasingemployees to participate in thedemonstrations?6.Attorney's threats to union representativeOn October 2, 1964, Sanford Rosenblum, Respondent's attorney, received a tele-phone call in his Albany office from Store Manager Hedlund, who stated that he hadinformation that Fisher,a union organizer,had purchased an alcoholic beverage fora minor.Rosenblum replied that he wanted to look into the matter and that hemight come to the store in Schenectady that afternoon.After this conversation,Rosenblum "did some research into the law" on this matter and concluded that ifHedlund's information was correct, Fisher would be guilty of violating the "Penal Lawof the State of New York" and that such conduct would constitute a misdemeanor and"a violation of the Alcoholic Beverage Control Law."Rosenblum went to Respond-ent's storewhere Hedlund confirmed what he had related on the telephone.Rosenblum made contact with Pizzo by telephone that same afternoon. Pizzowas at his home at the time recovering from an illness.Rosenblum stated that hewould like to meet with Pizzo and be alone, that he wanted to discuss a certain matterwith him. Pizzo replied that he was just getting over an illness but was well enoughto be able to see him, and gave Rosenblum directions on how to get to his home.About 20 minutes later, Rosenblum arrived at Pizzo's home and parked his car acrossthe street from Pizzo's house.Rosenblum crossed the street and entered Pizzo's home.The foregoing findings are based on admitted or undemed testimony of Rosenblumand Pizzo.The testimony is in sharp conflict as to what transpired after RosenblumenteredPizzo's house. In view of the serious accusationsagainstRosenblum, I deemitpertinent to treat this matter in more detail than is customarily accorded to acredibilityissue.I will therefore set forth each version before resolving the conflict.a.Pizzo's versionThe following is Pizzo's testimony as to what transpired:When Rosenblum entered, Pizzo led him "into this little den what we have, andmy wife was about the house doing her chores." Pizzo entered the den first andRosenblum closed the door behind him.As they sat down on the couch, Rosenblumsaid, "Marvin, will you put the television on9" Pizzo said, "Are we going to discusssomething, or are we going to watch television?"When Rosenblum looked "sort ofsuspiciously around," Pizzo said, "What is the problem?Why do you want the televi-sion on?"Rosenblum replied, "Well, you might have the room bugged." Pizzo thensaid, "If you don't believe that the room is not bugged, we can go outside and sit inmy car."Rosenblum replied that he "would rather" do that. Both men left thehouse and entered Pizzo's car which was parked in his driveway. Pizzo got in onthe driver's side.As Rosenblum got in on the other side, he reached for the cigarettelighter, looked at it, put it back, and then tried the radio.At that point, Pizzo statedthat the radio does not go on "unless the key is in" and asked, "Do you think thecar is bugged, tool" Pizzo added. "If you want to discuss something, we discuss it,"and asked, "What is your problem?"Rosenblum then offered Pizzo two alternatives.The first one was that if Pizzo didnot withdraw the instant charges filed with the Board by the Union against Respond-ent, Rosenblum's client, Rosenblum would see to it that Union Representative Fisherwould go to jail because he allegedly had bought some alcoholic beverage for a minor.71-Tedlund took over the first cash register (checkstand) and checkedgroceries,whileReynolds packed groceriesand carried them to customers'automobiles. NISKAYUNA CONSUMERS COOPERATIVE, INC.177Pizzo exclaimed, "You are trying to blackmail me," and refused to budge.Rosen-blum stated, "I am going to beat you anyway, so you might as well withdraw thecharges."Pizzo replied that he was not going to withdraw the charges, that he would"let the chips fall where they may," that if Fisher had violated the law he must sufferthe consequences, and that he did not think much of Rosenblum's "ethics as anattorney in trying to blackmail" him into withdrawing the unfair labor practice chargesagainst Respondent.Rosenblum then offered Pizzo a second alternative and thatwas that Pizzo could agree to go to an election. Pizzo refused, stating that Hedlundhad counted the cards and had assured Pizzo that he had the majority. Pizzo statedthat he would "not budge on either" alternativeAt this point, Rosenblum saidthat he would go to the district attorney with the matter. Pizzo replied, "You be myguest" and added, "I will be glad to come with you to the D A.'s office." Rosenblumhad with him a book which he at this point opened to a certain section that had beenmarked off and read the law on buying drinks for a minor. Pizzo then reiterated;that "If this is what happened that Mr. Fisher did buy drinks for a minor, Mr. Fisherwill have to suffer for it."Pizzo added that "Our conversation ends right here."The two men thereupon parted, and Rosenblum drove away.b.Rosenblum's versionRosenblum testified as follows on direct examinationPizzo led Rosenblum "into what appeared to be a den." At that point Rosenblum,-asked "if there was anybody else in the house."When Pizzo replied this his wifewas about the house, Rosenblum asked "if there was a place where we could have-some privacy." Pizzo thereupon suggested that they go out to his car. The two men,went out to Pizzo's car which was parked in the driveway. Pizzo sat behind thewheel and Rosenblum sat next to him.Rosenblum then told Pizzo that what he had to tell "didn't have anything to dodirectly with the Cooperative."Rosenblum stated that facts had been called to his,attention which indicated that Fisher had purchased a drink for a minor employee ofRespondent, that Rosenblum "had done some research on this and [had] concludedthis was a possible violation of law," and that "as an officer of the Court," he felt itwould be his "duty to call this to the attention of the proper authorities, the DistrictAttorney."At that point, Rosenblum read from McKinney's Penal Law, a book ofstatutory law which he had brought with him, to back up his assertion.Rosenblumexplained that the reason he was there was because of Pizzo's past as the leader of the,Union in that area and because Pizzo presumably had a "close working relationship"with Fisher.Pizzo "became livid."Rosenblum "could see his face turn red."AfterRosenblum finished, Pizzo stated "in a rather loud voice" that Rosenblum "was tryingto blackmail him."Rosenblum replied that he "could easily prove" that he was nottrying to blackmail him because he "had every intention of going to the D.A.," andinvited Pizzo to accompany him. Pizzo declined, stating "that if a member of hisUnion had done something like this he would have to stand punishment and take theconsequences."At that point, Rosenblum left.On cross-examination, Rosenblum testified as follows:He admitted having remained in Pizzo's den for about 5 minutes, did not rememberif there was a television in the room, denied turning on the television, and did not"remember" any reference to the television set.He would not deny that a referencehad been made "about the room being bugged," and testified that "there might havebeen" such a reference.When asked if it was Pizzo or Rosenblum who made sucha reference, he testified, "I don't remember, more likely, Mr. Pizzo."He deniedpulling out a cigarette lighter when they got into Pizzo's car, did not remember ifthere was a cigarette lighter in the car, denied turning the radio on, and did notrecall Pizzo saying anything about having to turn the ignition on to turn on the radio.,When he was asked if there was any reference in the car "to bugging or devices foreavesdropping or recording a conversation," he testified, "Not that I remember."When counsel persisted and asked if he was testifying that there was no such conversa-tion or that he did not remember whether there was or not, Rosenblum testified, "Notthat I remember. That is my answer." He denied having given Pizzo the alternativesto which Pizzo had testified.At one point, he testified that he "may have" told Pizzo,that there was in existence a tape recording of the incident at which Fisher was allegedto have bought this alcohol; at another point, he testified that "I don't think I learned'about the tapes until after the conversation. I am not sure."c.ConclusionsI have previously found Pizzo to be a credible witness who testified in a straight-forward and sincere manner which inspired confidence in the veracity of his testimony.- 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe manner in which Pizzo testified on this issue has confirmed my appraisal of hiscredibility.I received a decidedly contrary impression of Rosenblum's veracity.Particularly on cross-examination was he an unconvincing witness, at times displayinga sudden loss of memory, equivocation, and a lack of forthrightness on importantquestions, as well as sparring with the cross-examiner.There are also additional factors which I have considered in appraising Rosen-blum's veracity.In the first place, Rosenblum corroborated Pizzo's testimony inseveral significant respects.Thus, Rosenblum admitted that a reference to "bugging"might have been made when he was in the den, and refused to make a categoricaldenial that such a reference was made by him. Rosenblum also admitted that afterhe had finished talking to Pizzo in the car, Pizzo accused him of trying to blackmailPizzo.It is difficult to understand why such an accusation would have been madeunless Rosenblum had in fact made some unsavory proposition to Pizzo. Rosenblumfurther admitted that Pizzo had responded by stating that if any member of hisUnion did anything wrong he would have to stand the consequences.And finally,Rosenblum admitted that he had with him a book of statutory law from which heread the statute with respect to selling liquor to a minor.No explanation was offeredas to why Rosenblum deemed it necessary to come prepared to convince Pizzo thatFisher had violated the law.In addition, the reasons advanced by Rosenblum for being concerned or interestedin Fisher's alleged misconduct do not stand up under scrutiny.Rosenblum testifiedthat when Hedlund brought this information to his attention, he felt it his duty, as anofficer of the court, to report the alleged violation to the district attorney.However,he admitted that he first had to do "some research into the law" before he could con-clude that the alleged misconduct was a violation so as to bring "his duty to report"into play.Moreover, he admittedly did this research before he even interviewedHedlund to verify the accuracy of the information. Such overzealousness is hardlyconsistent with a mere feeling of a sense of duty to report a misdemeanor which hasbeen called to his attention. Indeed, his admission to Pizzo that as a result of hisresearch he "concluded this wasa possibleviolation of law" [emphasis added], indi-cates that he was not even absolutely certain that a violation of the law had in factbeen committed.Furthermore, Rosenblum's alleged reason for deciding to call this matter to Pizzo'sattention is most unconvincing. Such action was wholly unnecessary to enable Rosen-blum to fulfill his duty of reporting the matter to the district attorney's office.Andhad Rosenblum made such a report, Pizzo would have had no way of knowing thatthe information had been furnished by Rosenblum.His testimony that he wantedto give Pizzo an opportunity to go with him to the district attorney's office just strainscredulity.It is completely refused by the fact that he first telephoned Pizzo's officebefore even leaving his Albany office for Schenectady to find out from Hedlundwhether the information was accurate.8Finally, Rosenblum's subsequent conduct is wholly incompatible and inconsistentwith his claim that his sole interest was to perform his duty of merely "reporting" thematter to the proper authorities.After Rosenblum left Pizzo, he admittedly wentthat afternoon to the district attorney's office to report that a "violation of law hadbeen called to [his] attention." 9The district attorney advised that this was a matterfor Captain Monaco of the Youth Aid Bureau because a minor was involved. Thefollowing week, Rosenblum admittedly called the matter to the attention of CaptainMonaco and "asked him to procede [sic] with this matter and investigate it."Rosen-blum admittedly was "quite emphatic and forceful about it."When Rosenblum laterlearned that no action had been taken, he again tried to contact Captain Monaco and,in the latter's absence, complained to the next person in charge that this matter "wasbeing handled very inefficiently."He then sent a telegram to Captain Monaco, theimport of which admittedly was to "get on the ball." In addition to all the foregoingactivity, Rosenblum testified that "I called the State Liquor Authority, I wrote them8 Rosenblum admitted that he might have called Pizzo at his office. Pizzo credibly testi-fied,without contradiction, that he has an answering service at his office, that he re-ceived a call that day from his answering service to the effect that a Mr. SanfordRosenblum was trying to reach him, that he immediately called Rosenblum's office andwas told by the secretary that he had left but could be reached at a certain numberwithin 15 or 20 minutes, that after waiting that period he called that number whichturned out to be Respondent's store and was told that Rosenblum was expected but hadnot yet arrived, and that he called that number again about 15 to 20 minutes later, andthis time Rosenblum was called to the telephone.O That afternoon, Pizzo also telephoned to the district attorney's office and made asimilarreport. NISKAYUNA CONSUMERS COOPERATIVE, INC.179a letter, I went to them, I talked to their attorney."Rosenblum admitted that hefinally "was tired of trying" to "whip the public authorities" into taking action "onthis thing."ThusRosenblum's efforts went so far beyond what was required to ful-fill this alleged feeling of an obligation"to report"an alleged violation to the properauthorities,that it creates the impression of a disgruntled person seeking to takereprisals as a matter of revenge.Uponconsideration of all the foregoing,I do not credit Rosenblum's version ofwhat occurred when he was with Pizzo in the latter'sden and automobile to theextent that it conflicts with that of Pizzo.I accept Pizzo's version,hereinabove setforth,and find that Rosenblum did make the statements and did engage in the con-duct attributed to him by Pizzo.C. Interference,restraint,and coercion1.The conduct of Manager HedlundAlthough Hedlund testified that he was the acting manager of Respondent's store,he admittedlywas the highest management representative stationed at the store.Respondent admits in its answer,as amended,that Hedlund was an"agent of theRespondent at the store,acting on its behalf,"and a supervisor within the meaningof Section 2(11) of the Act. The sole position taken by Respondent in its brief isthat none of Hedlund's conduct was violative of the Act. I do not agree.a.With respect to Arthur AskewIn the presence of employees working in the area,Hedlund on two occasions onAugust 17 angrily denounced Askew as being the instigator of the Union, stated thathe knew Askew had signed a union card, and warned that they did not want a unionin the store.Askew was thus put on the spot to defend himself against this bitteraccusation.It is significant that Askew felt it necessary to withhold the truth anddeny the accusation of being the instigator of the Union, admitting only that hesigned a card.Hedlund then made it clear that selection of the Union was incom-patible with loyalty to Respondent.On the second occasion,Hedlund also calledin employee Vesta Sager to prove, in the presence of other employees, that Askewhad been organizing for the Union.Hedlund's conduct,under the circumstances and in the setting in which it occurred,could reasonably be regardedby Askew,as well as the employees in the area whoobserved and overheard it, as carrying an implied threat of reprisal if the employeesselected the Union as their bargaining representative.10I find that such conductreasonably tended to interfere with, restrain, and coerce the employees in the exerciseof their self-organizational rights in violation of Section 8(a)1(l) of the Act. I alsofind that it further violated Section 8 (a) (1) of the Act because it reasonably tendedto create the impression among the employees that their union activities were beingkept under surveillance.11b.With respect to limitations an talking tounionorganizersHedlund's instructions to employee Sager not to talk to union people during work-ing hours, as previously found, was clearly discriminatory in view of the permissionand assistance which he granted in connection with the antiunion petitions and dem-onstrations, hereinafter detailed.Such disparate application demonstrates the dis-criminatory nature and enforcement of such instructions, which I therefore find wereviolative of Section 8 (a) (1) of the Act.12c.With respect to the antiunion petitions and demonstrationsThe antiunion petition,towhich employee Diaz solicited signatures,was alsosigned in about the middle by two admitted supervisors, Meat Department ManagerWallace and Delicatessen Manager Fazzone.Hedlund admittedly was aware of thepetition and talked to Diaz about its presentation during the antiunion demonstration10Although this conduct is characterized in the complaint and by the General Counselas interrogation, I believe it more appropriately falls under the category of threats ofreprisals.11 See, e g.,Opal Cliffs Food Center,148 NLRB 301;Big Town Super Mart, Inc.,148NLRB 595.12 Cf.Standard Manufacturing Company,147 NLRB 1608.212-809-66-vol 155-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the television camera.Hedlund permitted Diaz to solicit employee participa-tion in the demonstrations on 2 days and gave her permission on both days to takea large group of employees outside with her; permitted a large number of employeesto group by the delicatessen door on both days; permitted Diaz to inform the employ-ees that he had granted them permission to leave the store for the purpose of thedemonstration; permitted the rescheduling of the break time to a busy period of theday in order to facilitate employee participation in the antiunion demonstration; per-mitted a majority of the employees in a group to leave their work stations unattendedwhile participating in the demonstration, despite the fact that the store was verybusy at the time, permitted the employees to remain outside during this demonstra-tion for 15 minutes, which was 5 minutes more than the normal break time, and per-mitted Diaz to remain outside for 10 minutes more than the normal break time, andsubstituted himself and Respondent's accountant to perform work of employees whowere engaged in the demonstration.I find that by the foregoing conduct, Respondent encouraged, assisted, and ratifiedthe antiunion petition and demonstrations and thereby engaged in interference,restraint, and coercion within the meaning of Section 8 (a)( I) of the Act.132The conduct of Respondent's Attorney RosenblumAs previously found, on October 2, 1964, Respondent's attorney Rosenblum threat-ened Union Representative Pizzo that he would see to it that Pizzo's associate wouldgo to jail for allegedly committing a misdemeanor by selling liquor to a minor, unlessPizzo were to agree either to withdraw the then pending unfair labor practice chargesfiled with the Board in the instant case or agree to a Board election. Employees havea right, guaranteed by the Act, to engage in self-organizational activities freefromRespondent's interference, restraint, and coercion, to bargain through representativesof their own choosing, and to resort to the Board processes for the enforcement andvindication of such rights.Rosenblum's conduct in seeking to induce the Union towithdraw the unfair labor practice charges was a direct interference with those rightsand an attempt to perpetuate the restraining effects of Respondent's prior misconducton employee organizational activity. I find that by such conduct, Respondent vio-lated Section 8(a) (1) of the Act.14D The refusal to bargain1.The appropriate unitIn agreement with the parties, I find that all employees of Respondent employedat its store, exclusive of office clerical employees, the meat department manager, thedelicatessenmanager, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2The Union's status as exclusive bargaining representativeThe parties stipulated that there were 27 employees in the appropriate unit at allrelevant times.13The General Counsel introduced into evidence 16 authorizationcards signed by employees in the appropriate unit prior to August 17, 1964.TheRespondent in its brief attacks the validity only of the following five cards:a.Jeanette DutcherJeanette Dutcher testified that when Arthur Askew gave her a union authorizationcard and solicited her signature, he told her that the Union had a good chance ofgetting in and that if it did get in she might be one of the first ones to lose her job.Askew specifically denied having made such a statement to Dutcher. I regard Askewas a credible witness entitled to full credence. I credit Askew's denial and find thathe did not make the statement attributed to him by Dutcher.13Cf.Altamont Shirt Corporation,131 NLRB 112, 116-117;Watertown UndergarmentCorporation,137 NLRB 287, 299, 30014Lane Drug Stores, Incorporated,88 NLRB 584, 586-587.15Respondent's efforts to attribute supervisory or managerial status to Arthur Askewhave been abandoned and such claims are no longer urged in Respondent's brief. In anyevent, I find that the record does not support these contentions and that the said Askewwas employed as a meatcutter within the appropriate unit. NISKAYUNA CONSUMERS COOPERATIVE, INC.181Dutcher further testified that after being solicited by Askew, she took the unioncard home, discussed it with her mother, returned to work where she asked anunidentified person if she had signed, received an affirmative reply from this uniden-tified person, returned home and signed the card because of the affirmative reply shehad received from this unidentified employee, and thereafter returned her signedcard to Askew with whom she had no further conversation about it.Upon consideration of all the foregoing, I find that Jeanette Dutcher's card is avalid designation card for the purpose of determining the Union's majority status.b.Karl IvesIves testified on cross-examination by Respondent's counsel that he thought DavidAskewgavehim the union card, that he asked David Askew what it was all about,that David replied that "they were trying to organize a union because of the workingconditions as they existed then," that he then took the card and signed and returnedit to David.When asked by Respondent's counsel if he was not told that the cardswere like a show of hands and that there would be an election to determine whetherthere would be a union, he testified, "Not in so many words, this is impression."When asked by me to relate what David Askew did in fact tell him, Ives testified thathe said, "This was like a show of hands, an expression of desire ... that the Union-we would like a union in the store, that we are not happy with what we have." There-after Ives merely acquiesced in Respondent's counsel's leading questions which attrib-uted to David Askew statements that the card "wasn't a permanent thing," that therewould be an election in which he would have the chance to determine if he wanteda union, and that that would be "the final thing to decide."When asked by me ifDavid Askew said all that, Ives hedged and testified, "Well, yes, more or less.Youknow, I wouldn't say it word for word, but that is essentially what he said."Ives was a college sophomore.He testified that he read the card before he signeditand that he knew what the words "Application for Membership" and "to authorizesomebody" meant. The only testimony which Ives gave on his own as to what DavidAskew told him contains none of the statements embodied in the leading questionsof Respondent's counsel but is that Askew affirmatively stated that the cards consti-tuted an expression of their desire for a union because of dissatisfaction with existingworking conditionsI am convinced and find, from a consideration of Ives' entiretestimony in relation to the questions propounded and his demeanor on the stand,that David Askew did not say anything about there being an election which wouldbe the final thing to decide if there would be a union, as embodied in the leadingquestions of Respondent's counsel.16Any other"impression" or interpretation whichIvesmay possibly have had merely reflected, I am convinced, his afterthoughts orsubjective state of mind and not what the solicitor told him.And authorizationcards are not to be voided on the basis of the signer's subjective state of mind.17I find that Karl Ives' card is a valid designation for the purpose of determining theUnion's majority status.c.Luella ThompsonLuella Thompson testified that-Arthur Askew asked her if she wanted tojoin theUnion; she replied she did not understand anything about the Union and wanted moreinformation on it. Askew started to tell her about the benefits in havinga union;a few days later while she was working on the cash register, Askew gave her a unioncard and said. "Here, this is the card for the Union"; she later glanced at it and thensigned and returned it to AskewThompson's subjective state of mindin signingthe card "cannotnegate the clearstatement on the card that the signerisdesignatingthe Unionas his[her] organizingagent." 18Nor does the fact that she may not have read the card which was left inher possession until such time as she decided tosignit,overcome her overt act ofsigning the card and returning it to the solicitor who informed her it was a card forthe Union.1s19Moreover, even accepting the version urged by Respondent's counsel, it would notimpair the validity of the authorization card because it does not appear that Ives wastold that that would be the only purpose of the cardCumberland Shoe Corporation,144NLRB 1268, 1269.17Peterson Brothers,Inc.,144 NLRB679, 682.18Gary Steel Products Corporation,144 NLRB 1160;Peterson Brothers,Inc., supraandDan RiverMills,Incorporated,Alabama Div.,121 NLRB 645, 648.19Hunter Engineering Company,104NLRB1016, 1020. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Luella Thompson's card is a valid designation for the purpose of deter-mining the Union'smajority status.d.Vincent SloanLuella Thompson credibly testified that Arthur Askew also gave her a union cardwhich he asked her to give to Vincent Sloan;that she gave the card to Sloan; andthat she told Sloan, "Here is the card Art told me to give you about the Union.'Sloan testified that he was a high school graduate,that he knew it was a card for theUnion,and that he read the first three lines on the card.20He further testified thathe "concluded" that the card had something to do with finding out what the Unioncan do, that he did not remember what words Luella Thompson used, but that shedid not say that the card was for the purpose of finding things out about the Union.I find that Vincent Sloan's card is a valid designation for the purpose of deter-mining theUnion's majoritystatus.When the above-found 4 valid designations are added to the 11 conceded validdesignations,they constitute 15 or a clear majority of the 27 employees in the appro-priate unit.I therefore find it unnecessary to determine the validity of Respondent'sattack on the remaining designation card, that of employee Peggy Lowrey.I find that at all times on and after August 15, 1964, the Union has been, and is,the exclusive representative of all the employees in the above-found appropriate unitfor the purpose of collective bargaining within the meaning of Section 9(a) of theAct.213.The unlawful refusal to bargainCounsel for Respondent concedes in his brief that an employer may not lawfullyinsist on a Board-conducted election before recognizing a union, upon the latter'srequest, unless such denial of recognition is based upon a bona fide doubt as to theunion's majority status.He argues, however, that in the instant case Respondentdid have such a bona fide doubtin insistingthat the Union first prove its majorityin a Board election. I do not agree.Respondent's StoreManager Hedlund had inspected and counted the Union'sauthorization cards which were presented by Union Representative Pizzo on August 17and, without questioning their validity in any respect, at that time affirmed theUnion's claim of majority status.Pizzo called this fact to the attention of Respond-ent's President Marshall that same day and later to each of Respondent's attorneys.Neither Respondent's president nor its attorneys ever denied that this had in factoccurred, ever questioned the accuracy or regularity of the card count, or ever ques-tioned the validity of the cards. In addition, Pizzo each time offered to submit thesecards to an impartial person for a check against Respondent's payroll to prove theUnion's majority status.These offers were rejected on the sole ground that Respond-ent did not wish to deal directly with the Union on this matter and insisted on aBoard election as the sole basis for proving the Union's majority status.Meanwhile, contemporaneously with these refusals, Respondent engaged in unlaw-ful conduct which tended to undermine the Union's majority status, as previouslyfound.This ranged from (1) Hedlund's coercive denunciation on two occasions,in the presence of other employees, of employee Arthur Askew as the instigator ofthe Union, while at the same time warning of Respondent's opposition to a unionand branding employees who designated the Union as disloyal to Respondent, to(2) creating the impression among the employees that their union activities werebeing kept under surveillance, to (3) encouraging, assisting, and ratifying the anti-union petitions and demonstrations, to finally (4) Attorney Rosenblum's efforts, bythreats of reprisals, to induce Pizzo to withdraw the instant refusal-to-bargain charges.20 The following are the three lines of the card which Sloan verified he had read byreading it aloud on the witness stand.I,the undersigned,employee of Niskayuna Co-op,Inc., employed as stock clerk,hereby authorize the Amalgamated Meatcutters,Butcher Workmen,and Store ClerksofNorth America,District Union Local#1, AFL-CIO, to represent me and, in mybehalf negotiate and conclude all agreements as to wages, hours,and all other con-ditions of employment.211 find that any subsequent possible numerical loss of majority status is attributableto Respondent's unfair labor practices,herein found,and therefore must be disregarded.Franks Bros. Company v N L.R B ,321U.S 702,MedoPhotoSupply Corporation vNLRB. 321 U S 678. 687 NISKAYUNACONSUMERS COOPERATIVE, INC.183Under all the circumstances, Respondent could not lawfully insist on a Boardelection as the sole means of testing the Union's claim of majority status.Accord-ingly, I find that by refusing to recognize and bargain with the Union at all times onand after August 17, 1964, Respondent failed to meet its statutory obligation andthereby violatedSection 8(a) (5) of the Act.22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forthin sectionIII, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a)(5) and (1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action necessary to effectuate the policies ofthe Act.As I have found that Respondent unlawfully refused to recognize and bargain withthe Union, I shall order Respondent, upon request, to bargain collectively with theUnion and, if an understanding is reached, to embody such understanding in a signedagreement.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All employees of Respondent employed at its store in Schenectady, New York,exclusive of office clerical employees, meat department manager, delicatessen man-ager, guards, professional employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times on and after August 15, 1964, the Union has been, and still is, theexclusive representative of all the employees within the aforestated appropriate unitfor the purposes of collective bargaining in respect to rates of pay, wages, hours ofemployment, or other terms and conditions of employment, within the meaning ofSection9(a) of the Act.5.By refusing to recognize and bargain collectively with the Union as such exclu-sive representative at all times on and after August 17, 1964, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.6.By such conduct and by the conduct detailed in section III,C, supra,Respond-ent has interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act and thereby has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.7The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin this case, and pursuant to Section 10(c) of the National Labor Relations Act,as amended, I recommend that Respondent, Niskayuna Consumers Cooperative, Inc.,Schenectady, New York, its officers, agents, successors, and assigns, shall:1Cease and desist from:(a)Denouncing employees as union instigators or adherents or implying reprisalsfor such activity, in a manner constituting interference, restraint, and coercion withinthe meaning of the Act.2e Joy SilkMills,Inc. v. N.L.R.B,185 F. 2d 732 (C.A D C.), cert denied 341 U.S. 914,Fred Snow, Harold Snow and Tom Snow, d/b/a Snow & Sons,134 NLRB 709, enfd 308F. 2d 087 (C.A. 9). 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Leading employees to believe that it knows of their union activities or other-wise creating the impression of surveillance of union activities.(c)Discriminatorily issuing or applying instructions to employees about talkingto union representatives.^d)Encouraging,assisting,and ratifying antiunion petitions and demonstrations.(e)Attempting,by threats of reprisals,to induce union representatives to with-draw unfair labor practice charges filed with the Board.(f)Refusing to recognize and bargain collectively with Amalgamated Meat Cut-ters, Butcher Workmen and Affiliated Crafts of North America,District Union LocalNo. 1, AFL-CIO,as the exclusive representative of its employees in the followingappropriate unit:All employees of Respondent employed at its store in Schenectady,New York,exclusive of office clerical employees,meat department manager, delicatessen man-ager,guards, professional employees,and supervisors as defined in the Act.(g) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named Union,or any other labor organization, to bargain col-lectively through representatives of their own choosing,to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities,except to the extent that such right mightbe affected by the provisos in Section 8 (a) (3) of the Act.2Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Upon request,bargain collectively with the above-named Union as the exclu-sive representative of the employees in the unit described above, with respect torates of pay,wages, hours of employment,or other terms and conditions of employ-ment,and, if an understanding is reached,embody it in a signed agreement.(b) Post at its store in Schenectady,New York, copies of the attached noticemarked "Appendix." 23Copies of said notice,to be furnished by the RegionalDirector for Region 3, shall,after being duly signed by a representative of theRespondent,be posted by it immediately upon receipt and maintained by it for aperiod of 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by anyother material.(c)Notify the Regional Director for Region 3, in writing,within 20 days fromthe date of receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith 2413 In the eventthat thisRecommendedOrderbe adoptedby theBoard, the woi ds "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decreeof the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decision andOrder."211n the event that this Recommended Order is adoptedby theBoard, this provisionshall be modified to read:"Notifysaid Regional Director,inwriting,within 10 days fromthe date of this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL, upon request, recognize and bargain collectively with AmalgamatedMeat Cutters,Butcher Workmen and Affiliated Crafts of North America, Dis-trictUnion Local No. 1, AFL-CIO, as the exclusive representative of all ouremployees in the bargaining unit described below, with respect to rates of pay,wages, hours of employment,or other conditions of employment,and, if anunderstanding is reached,embody it in a signed agreement.The bargainingunit is:All employees at our store in Schenectady,New York, exclusive of officeclerical employees,meat department manager, delicatessen manager, guards,professional employees, and supervisors as defined in the Act. GRAND-CENTRAL CHRYSLER, INC.185WE WILL NOT denounce employeesas union instigatorsor adherents or implyreprisals for such activity, in a manner constituting interference, restraint, andcoercion within the meaning of the Act.WE WILL NOT lead our employees to believe that we have knowledge of theirunion activities, or otherwise create the impression that union activities of ouremployees are undersurveillance.WE WILL NOT discriminatorily issue or apply instructions to employees abouttalking to union representatives.WE WILL NOT encourage, assist, or ratify antiunion petitions anddemonstrations.WE WILL NOT, by threats of reprisals, attempt to induce union representativesto withdraw unfair labor practice charges filed with the Board.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist the above-named Union, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities,except to the extent that such rights may be affected by the provisos of Section8(a)(3) of the Act.NISKAYUNA CONSUMERS COOPERATIVE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, Telephone No.842-3100Grand-Central Chrysler, Inc.andAutomobile Salesmen and Mis-cellaneousWorkers Union,Local 192.CaseNo. 13-CA-6634.October 12, 1965DECISION AND ORDEROn June 16, 1965, Trial Examiner Sidney J. Barban issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and abrief in support thereof, and the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the,brief, and the entire rec-ord in this case, and finds merit in the General Counsel's exceptions.155 NLRB No. 20.